Citation Nr: 0946554	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  05-04 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran provided testimony at a December 2005 
videoconference hearing before the undersigned at the RO.  A 
hearing transcript is in the claims folder.  

In December 1967, the Veteran raised a claim of entitlement 
to service connection for residuals of a back injury that 
occurred during active service.  This claim was denied in 
June 1968 and June 1969 rating decisions.  The Veteran did 
not file a timely appeal.  Consequently, the June 1968 and 
June 1969 rating decisions became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  In September 2003, the Veteran 
filed a request to reopen his claim for service connection 
for a low back disorder.  The claim was denied in a March 
2004 rating decision that is the subject of the instant 
appeal.  In June 2009, the Board re-opened and remanded this 
claim for further development, which has now been completed, 
as discussed below.  


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's low back 
disorder is related to active service, nor was arthritis 
manifested during or within one year after his separation 
from active service.

CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In October 2003, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter also informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A December 2006 letter described how 
VA determines disability ratings and effective dates, 
pursuant to Dingess, supra.

The Board acknowledges that the content of the October 2003 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the March 2004 rating decision, October 2004 SOC, 
and October 2005 and April 2009 SSOCs explained the basis for 
the RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  Moreover, 
the claim was readjudicated in the April 2009 SSOC following 
issuance of the December 2006 letter which fully complied 
with the notice requirements of Dingess.  In addition, the 
Veteran participated in a videoconference hearing before the 
Board in December 2005 and demonstrated through his testimony 
and submission of additional evidence that he was aware of 
the type of evidence required to substantiate his claim.  

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier, nor has he 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Reno VA Medical Center (VAMC), and private treatment records.  

In a June 2009 decision, the Board remanded the claim for 
further development.  Specifically, the Board stated that a 
VA examination was needed to obtain a medical opinion 
regarding whether a nexus existed between the Veteran's 
current diagnoses and his alleged in-service back injury.     

Following this Board's remand, a VA examination was conducted 
in July 2009 which included an opinion regarding the 
likelihood of a nexus between the Veteran's low back disorder 
and active service.  Thus, it appears that all development 
requested by this Board in its June 2009 remand has been 
completed to the extent possible, and no additional 
development is required.   

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran in this case claims entitlement to service 
connection for low back disability.  Specifically, he 
testified at the December 2005 Board hearing that during the 
summer of 1954, while he was on leave, he was working as a 
lifeguard at a local swimming pool in Reno.  He did a 
handstand on the ladder of the pool, when his hand slipped 
and he fell, crushing his lower back against the rim of the 
pool and the spit gutter.  He testified that he went to the 
Reno VAMC, where they took X-rays and told him to take 
aspirin.  He also stated that he saw a private chiropractor 
while in active service, and that he was hospitalized for 
eight days for back pain in the spring of 1958 at an Air 
Force Base.  Finally, he testified that he underwent back 
surgery at St. Mary's Regional Medical Center in 1968 or 
1969. 

The STRs show that he had back problems during active 
service.  In an undated treatment note, the Veteran was 
diagnosed with a back sprain and heat treatment was 
recommended.  A note at the bottom of the page indicates that 
he received a week of diathermy treatment and his condition 
improved.  A January 1954 X-ray report indicates the Veteran 
had suffered a strained back, and that X-rays showed no 
significant abnormality.  A January 1957 note states that he 
had injured his back while going up the dining hall steps.  
His back was taped, and there is no indication that further 
treatment was provided.  The following month, the Veteran 
reported chronic back pain and pain in the right lumbosacral 
region.  He also stated that his left leg was shorter than 
his right, and review of his chart showed that he was given 
elevation for his heel.  The Veteran had more pain on 
rotation of the thigh than on straight leg raising, which was 
noted to be indicatative of hip, rather than back, 
difficulty.  Nonetheless, X-rays of the spine were ordered.  
An October 1957 re-enlistment examination report indicates 
that X-rays of the lumbosacral spine were negative.  The 
Veteran's June 1959 separation examination report shows a 
normal spine and contains no mention of any back problems.    

Following separation from service, the Veteran was afforded a 
VA examination in January 1968 in relation to his initial 
claim for service connection for a low back disorder.  In 
this regard, the Board notes that evidence of a prolonged 
period with no indication of any problem, and the amount of 
time which has elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment or complaints of a veteran showing continuity of 
the claimed condition for many years after service).  The 
Veteran stated that he was treated at the Reno VAMC in 1954 
following a fall in a swimming pool and was hospitalized in 
1958 for back problems.  He reported significant back pain 
that was affected by changes in weather.  X-rays of the 
lumbar spine were taken and showed that the vertebral bodies 
were intact, disc space was well-maintained, and processes, 
pedicles, and lamina were within normal limits.  

Dr. C.A.W., a private chiropractor, authored a letter dated 
in May 1969 stating that he had treated the Veteran following 
a September 1968 work injury sustained while the Veteran was 
in the employ of Nevada-Chrysler-Plymouth.  The chiropractor 
noted that the Veteran gave a history of various low back 
injuries through the years, but that he had recently slipped 
on a grease spot on the floor of the garage and landed on his 
low back.  Examination showed a sprain of the lumbosacral 
spine, with marked spasms of the lumbar paravertebral 
musculature bilaterally, and with postural imbalance favoring 
the right side.  X-rays showed irregularity of the inferior 
surface of the body of L4 with some cupping and slight 
diminution of interspaces at L3-L4 and L4-L5.  Oblique views 
demonstrated a spondylolysis at the interarticular isthmus of 
L5 on the left.  Spinal manipulation and physiotherapy were 
administered every other day in September and October 1968, 
with minimal improvement.  There were complications of 
radiculitis with paresthesia of numbness involving the right 
inferior extremity.  A lumbosacral spinal support belt was 
prescribed with no further improvement and total bed rest was 
advised.  Due to the complications, the Veteran was referred 
in October 1968 to a neurologist for hospitalization.  There 
are no further records relating to treatment for the 1968 
work injury.  Records from the Workers' Compensation Board of 
the State of Nevada were requested, but the Nevada Division 
of Industrial Relations, Workers' Compensation Section, 
replied to the request for records in May 2008 by stating 
there was no record of the Veteran on file.  

The Veteran's medical records indicate that he had a 
laminectomy at St. Mary's in the late 1960s.  An August 2000 
general treatment note from the Reno VAMC lists a 1958 
hospitalization for back problems and a 1966 L3-L4 
laminectomy in the Veteran's medical history.  An April 1998 
medical history form from McCartan Family Medicine indicates 
that the laminectomy took place at St. Mary's.  Records 
regarding the laminectomy were requested, but St. Mary's 
Hospital responded in June 2008 that they did not keep 
records for more than 25 years, and thus had no records 
regarding a back surgery in the 1960s.  Moreover, records 
were requested from the doctor at St. Mary's who had 
performed the Veteran's back surgery in the 1960s, but the 
doctor responded in a July 2007 letter that he did not have 
any record of treating him.  However, there is clear 
indication in the records that the Veteran did have a 
laminectomy in the late 1960s.    

In June 1986, the Veteran sought treatment with Dr. H.M.P. 
following a December 1985 car accident.  A note from the 
doctor indicates that, following the accident, the Veteran 
complained of neck and mid-back pain.  He then sought 
treatment with a chiropractor for several weeks, who referred 
him to a second chiropractor, who noticed discoloration of 
the right middle finger.  The doctor recorded no history of 
other trauma.  Dr. H.M.P. opined that the fingertip 
discoloration was consistent with Raynaud's phenomenon, 
although he recommended further studies to obtain a 
definitive diagnosis.  

A June 1986 note from Dr. R.K.M. indicates that the Veteran 
was due to come in for evaluation for thoracic outlet 
syndrome, and possible cervical radiculopathy and a disc 
problem.  However, there are no further notes from this 
doctor regarding the Veteran's back problems.  

A June 1986 treatment note from Reno Orthopedic Clinic states 
that the Veteran complained of right hand, arm, and neck pain 
following his 1985 car accident.  He also complained of 
numbness and discoloration of his right hand and cold 
intolerance, suggestive of Raynaud's phenomenon.  There are 
no further notes regarding treatment rendered at that time.  
However, an MRI of the cervical spine showed no evidence of a 
herniated disc, and mild spondylosis and suspected spur 
formation at C5-C6, as well as mild foraminal stenosis at 
that level.  

In September 1999, the Veteran sought treatment at McCartan 
Family Medicine, stating that he quit taking Zestril, a 
medication for high blood pressure, earlier that week.  He 
said that since then he had also been able to quit taking 
Aleve for chronic back pain.  The Veteran believed that 
Zestril had been causing his aches and pains.  

A July 2001 treatment note from a chiropractor, Dr. S.L.S., 
indicates that the Veteran was receiving chiropractic care 
for injuries incurred in a March 2001 motor vehicle accident.  
The notes indicate the primary site of treatment was in the 
cervical and thoracic regions, and that Dr. S.L.S. was 
rendering care in 2000, prior to the accident, as well.  

An April 2009 letter from Dr. E.C.P., a chiropractor, 
indicates that the doctor had treated the Veteran two or 
three times, two to four years before, but that the Veteran's 
records had since been destroyed in a fire.  

Following this Board's remand in June 2009, the Veteran was 
afforded a VA examination in July 2009.  The Veteran gave a 
consistent history of injury - that he injured his low back 
in a swimming pool while on leave in 1955.  He was treated at 
the Reno VAMC, X-rays were not taken, and he was diagnosed 
with soft tissue damage.  He was given modified duty to last 
for 18 months of no marching, no prolonged standing, and no 
kitchen patrol.  The Veteran stated his low back eventually 
improved somewhat.  He had several follow-up appointments 
regarding his back over the next year while stationed at 
Eniwetok, and that his back went out twice while there.  He 
said that he saw numerous private chiropractors from 1955 to 
1959, as well as medical corpsmen at the military clinic at 
Indian Springs Air Force Base.  He was given pain medication, 
but his back problem never went away.  The Veteran reported 
several other back injuries following separation from 
service, including the work injury in 1968, motor vehicle 
accidents in 1973, in 1990, and another in 2000 or 2001, 
which aggravated his low back pain.  X-rays taken on the date 
of the VA examination showed marked degenerative arthritis 
and 5-level degenerative disc disease.  The diagnosis was 
lumbar degenerative disc disease.  

After reviewing the claims file and providing a summary of 
the medical evidence reviewed, the examiner opined that the 
Veteran's low back disorder is less likely as not caused by 
or a result of the Veteran's military service.  As a basis 
for her opinion, the examiner noted that the Veteran 
currently manifested rather severe degenerative arthritis of 
the lumbar spine with 5-level lumbar degenerative disc 
disease, a condition that develops gradually over a long 
period of time.  Lumbar 
X-rays from January 1968, over nine years after the Veteran's 
separation from service, had been normal.  Although the 
Veteran's STRs showed episodes of back pain in 1956 and 1957, 
the separation examination reports from 1957 and 1959 
included no mention of back problems, indicating that his 
back problems had resolved prior to discharge from the 
military.  The Veteran reported being hospitalized for his 
back condition in 1958 or 1959, but the STRs indicate he was 
hospitalized in 1957 for inguinal hernia surgery.  The 
examiner further noted that available medical records 
indicate time periods after discharge from the military in 
which the Veteran did not have low back symptoms, including 
after continuing Zestril in 1999 and after discharge from Dr. 
S.L.S.'s care in 2001.  

Upon careful review of the evidence, the Board finds that the 
preponderance of the evidence weighs against a finding of a 
connection between the Veteran's current low back disorder 
and his active service.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that 
low back arthritis was manifested during the applicable one-
year presumptive period after separation from active military 
service.  Further, there is no radiographic evidence of 
arthritis during service or within the year following his 
discharge.  

Next, continuity of any low back disability from service to 
the present has not been established.  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the 
Federal Circuit Court has held that in certain situations, 
lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992), see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

In the present case, the Veteran's low back pain is found to 
be capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  Although the STRs show 
several episodes of back pain in active service, the 
Veteran's August 1957 and June 1959 separation examination 
reports indicate no abnormalities of the spine and make no 
mention of back problems.  Thus, his back problems appear to 
have resolved by the time of separation from service. 

In addition, following service, there was no documentation of 
treatment for back pain until 1968, nine years later.  His X-
rays at that time were normal.  He also had several post-
service accidents involving his low back which required 
medical treatment, including a 1968 on-the-job injury and 
motor vehicle accidents in 1985 and 2001.  Therefore, 
although he is clearly sincere in his beliefs, in light of 
these factors, the Veteran's current statements to the effect 
that he has experienced continuous symptomatology since 
active service from in-service injury, while competent, are 
not deemed to be credible. 

Accordingly, the absence of documented complaints or 
treatment for nine years following his military discharge is 
more probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. 
App. 59 (1994).  Moreover, there are no competent opinions 
relating the Veteran's current low back problems to active 
service.  Indeed, the only competent opinion addressing the 
possibility of a nexus between his current low back disorder 
and service is a negative one.  Thus, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
low back disorder, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.


ORDER

Service connection for a low back disorder is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


